DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16,33-34,36-37,39,41-42,44-45,47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park to (US20190182800) in view of NOKIAETAL: “Summary of Remaining Details on RACH Procedure" from IDS



Regarding claims 1,33 Park teaches  method of operating a wireless terminal in communication with a network node,(see, fig.9)  the method comprising: receiving a Physical Downlink Control Channel, PDCCH, order from the network node,([0186] discloses The base station may also transmit a PDDCH order 901 to the wireless device)  and responsive to the PDCCH order, transmitting a Message 1 preamble to the network node using the RACH occasion([00186] discloses The wireless device may begin to perform a RACH process for the SCell, which may be initiated, for example, after receiving the PDDCH order 901. A wireless device may transmit to the base station (e.g., as part of a RACH process) a preamble 902 (e.g., Msg1), such as a random access preamble (RAP))

Park does not explicitly teach wherein the PDCCH order includes an identification for a Random Access CHannel, RACH, occasion to be used for a RACH message 1 preamble transmission, wherein the identification includes a first index that indicates a set of RACH occasions and a second index that indicates the RACH occasion associated with the set
“Summary of Remaining Details on RACH Procedure" teaches wherein the PDCCH order includes an identification for a Random Access Channel, RACH, occasion to be used  (page 36, section 5.3: parameters to be included in the PDCCH order - SSB-index... RO mask), wherein the identification includes a first index that indicates a set of RACH occasions (page 36, section 5.3: SSB-index; page 2, section 2, agreements: all FDMed RACH occasions get mapped to the same SSB) and a second index that indicates the RACH occasion associated with the set (page 36, section 5.3: RO mask)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Park include     wherein the PDCCH order includes an identification for a Random Access CHannel, RACH, occasion to be used for a RACH message 1 preamble transmission, wherein the identification includes a first index that indicates a set of RACH occasions and a second index that indicates the RACH occasion associated with the set, as suggested by “Summary of Remaining Details on RACH Procedure". This modification would benefit the system to reduce communication error. 
Regarding claims 9,41 Park teaches   method of operating a network node in communication with a wireless terminal,(see, fig.9)  the method comprising: transmitting a Physical Downlink Control Channel, PDCCH, order to the wireless terminal, ([0186] discloses The base station may also transmit a PDDCH order 901 to the wireless device) receiving a Message 1 preamble from the wireless terminal using the RACH occasion([00186] discloses The wireless device may begin to perform a RACH process for the SCell, which may be initiated, for example, after receiving the PDDCH order 901. A wireless device may transmit to the base station (e.g., as part of a RACH process) a preamble 902 (e.g., Msg1), such as a random access preamble (RAP)) 

Park does not explicitly teach wherein the PDCCH order includes an identification for a Random Access CHannel, RACH, occasion to be used for a RACH message 1 preamble transmission, wherein the identification includes a first index that indicates a set of RACH occasions and a second index that indicates the RACH occasion associated with the set

“Summary of Remaining Details on RACH Procedure" teaches wherein the PDCCH order includes an identification for a Random Access Channel, RACH, occasion to be used for a RACH message 1 preamble transmission (page 36, section 5.3: parameters to be included in the PDCCH order - SSB-index... RO mask), wherein the identification includes a first index that indicates a set of RACH occasions (page 36, section 5.3: SSB-index; page 2, section 2, agreements: all FDMed RACH occasions get mapped to the same SSB) and a second index that indicates the RACH occasion associated with the set (page 36, section 5.3: RO mask)

“Summary of Remaining Details on RACH Procedure". This modification would benefit the system to reduce communication error. 
Regarding claims 2,10,34,42 Park and “Summary of Remaining Details on RACH Procedure" teaches wherein the first index is a synchronization signal block, SSB, index that indicates a set of RACH occasions that are associated with the SSB index(“Summary of Remaining Details on RACH Procedure" page 36, section 5.3: SSB-index).Regarding claims 3, 11, Park and “Summary of Remaining Details on RACH Procedure" teaches wherein the second index is a RACH occasion, RO, index that indicates the RACH occasion associated with the set of RACH occasions indicated by the SSB index(“Summary of Remaining Details on RACH Procedure" page 36, section 5.3: RO mask).Regarding claims 4,12,36,44 Park and “Summary of Remaining Details on RACH Procedure" teaches wherein the identification is provided in Downlink Control information, DCI, carried via the PDCCH order(“Summary of Remaining Details on RACH Procedure" , page 35, section 5.3: DCI for RACH PDCCH order).Regarding claims 5,13,37,45 Park teaches wherein the Message 1 preamble is transmitted for a random access procedure, the method further comprising: after transmitting the Message 1 preamble, receiving a Message 2 random access response of the random access procedure from the network node(see fig.9) .Regarding claims 6,14 Park teaches further comprising: responsive to receiving the Message 2 random access response, transmitting a Message 3 for the random access procedure to the network node on an uplink channel(see fig.9).Regarding claims 7,15,39,47 Park and “Summary of Remaining Details on RACH Procedure" teaches wherein the Message 1 preamble is transmitted using the RACH occasion indicated by the first and second indexes (“Summary of Remaining Details on RACH Procedure",page 35, section 5.3: PDCCH order triggered PRACH (PRACH is message 1)).Regarding claims 8,16 Park and “Summary of Remaining Details on RACH Procedure"  wherein the first index indicates a time resource of a plurality of time resources in a RACH configuration period(“Summary of Remaining Details on RACH Procedure", page 2, section 2, agreements: all FDMed RACH occasions get mapped to the same SSB, where different SSBs are associated with different RACH occasions in
time domain).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461